UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2017 FIRST COMMUNITY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Nevada 000-19297 55-0694814 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) P.O. Box 989 Bluefield, Virginia 24605-0989 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 326-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition . On April 25, 2017, First Community Bancshares, Inc. (the “Company”) announced by press release its earnings for the first quarter of 2017. A copy of the press release is attached hereto as Exhibit 99.1. Item 5.07 Submission of Matters to a Vote of Security Holders On April 25, 2017, the Company held its annual shareholders’ meeting. At the meeting, the Company’s shareholders: (i) elected all persons listed below under Proposal 1 to serve as director of the Company for a term that will continue until the 2020 annual meeting of shareholders; (ii) approved on a non-binding basis, the compensation of the Company’s named executive officers; (iii) approved a three year frequency of the advisory vote on executive compensation; and (iv) ratified the appointment of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm. The following tables summarize voting results by the Company’s shareholders. Proposal 1: To elect three directors to serve as members of the Board of Directors Class of 2020. Nominee Votes FOR Votes WITHHELD Broker Non-Votes C. William Davis Gary R. Mills M. Adam Sarver Proposal 2: To approve on a non-binding basis, the compensation of the Company’s named executive officers. Votes FOR Votes AGAINST Votes ABSTAIN Proposal 3: To approve the frequency of the advisory vote on executive compensation. 3 Years 2 Years 1 Year Votes ABSTAIN Proposal 4: To ratify the appointment of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm. Votes FOR Votes AGAINST Votes ABSTAIN Item8.01Other Events. On April 25, 2017, the Company announced by press release its quarterly cash dividend to common stockholders of sixteen cents ($0.16) per common share, payable on May 19, 2017, to shareholders of record on May 5, 2017. A copy of the press release is attached hereto as Exhibit 99.1. Item9.01Financial Statements and Exhibits . (d) The following exhibit is included with this report: Exhibit No. Exhibit Description Earningsand dividend press release dated April 25, 2017 Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements.These forward-looking statements are based on current expectations that involve risks, uncertainties, and assumptions.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may differ materially.These risks include:changes in business or other market conditions; the timely development, production and acceptance of new products and services; the challenge of managing asset/liability levels; the management of credit risk and interest rate risk; the difficulty of keeping expense growth at modest levels while increasing revenues; and other risks detailed from time to time in the Company’s Securities and Exchange Commission reports, including but not limited to the Annual Report on Form 10-K for the most recent year ended.Pursuant to the Private Securities Litigation Reform Act of 1995, the Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST COMMUNITY BANCSHARES, INC. Date: April 26, 2017 By: /s/ David D. Brown David D. Brown Chief Financial Officer
